Filed 10/11/22 Hruby v. Podesta CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 KAREN HRUBY,
           Plaintiff and Appellant,
                                                                        A160504
 v.
 GARY PODESTA,                                                          (San Mateo County
                                                                        Super. Ct. No. CIV538687)
           Defendant and Respondent.


         Around 45 years after a sports car was stolen from a couple’s garage, a
car with the same Vehicle Identification Number (VIN) was found in the
possession of respondent Gary Podesta. The husband who owned the sports
car when it was stolen sued Podesta to regain possession of it, and after he
died, his wife continued the lawsuit. Following a bench trial, the trial court
concluded that there was insufficient proof that the found car was the same
as the stolen one, and that the doctrine of laches barred the wife’s claims in
any event. Because substantial evidence supports these conclusions, we
affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         Raymond Hruby was interested in sports cars and, in 1969, purchased
a 1966 Shelby Cobra. He alleged in his original, first-amended, and second-



                                                               1
amended verified complaints that he purchased the car from Thomas Lee
Pottberg. After Raymond died, his wife, appellant Karen Hruby,1 filed a
third amended complaint alleging Raymond purchased the Cobra from “the
prior owner,” and at trial she testified he purchased it from Timothy Uschyk.
        The record contains the following evidence that the Hrubys owned the
Cobra: a copy of a 1968 California Department of Motor Vehicles (DMV)
registration card issued in July 1968 and listing Pottberg as the owner of the
Cobra; a September 1969 handwritten notice of deposit for the Cobra,
purportedly signed by Uschyk; and a bill of sale also purportedly signed by
Uschyk. Karen also produced a copy of a DMV registration card issued in
October 1969 and listing Raymond as the owner of the Cobra and “UCB”
(United California Bank) as the legal owner. According to Karen, she and
Raymond obtained a small loan of around $700 from UCB to pay for repairs
to the Cobra. She did not, however, provide any documents relating to the
loan.
        According to Karen, the Cobra was stolen from her and Raymond’s Los
Angeles garage in June 1970. A police report states that Karen left her house
with the garage door locked with a padlock, and when she returned the
garage door was open and the car had been taken.
        Unbeknownst to the Hrubys, a man named John Godfrey Sanders, Jr.
had a friend, “Greg,” who offered to sell Sanders a Cobra with a VIN
matching the one taken from the Hrubys’ garage. The friend dropped off the
car at the home of Sanders’s parents, according to Sanders, but the sale was
never finalized. Police arrived at the house and impounded the car because it
had been reported stolen. Sanders investigated with law enforcement and
learned that an insurance company acquired title to the Cobra. Sanders then

        1   To avoid confusion, we refer to the Hrubys by their first names.


                                           2
purchased the car from the insurance company around the end of 1970.
Sanders registered the Cobra.
      A man named Royal Krieger bought the Cobra from Sanders in
December 1971 for $7,500 in cash after the car was advertised in the Los
Angeles Times and the San Francisco Chronicle. He testified at trial that he
had no trouble registering the Cobra or obtaining the vanity license plate
COBRA7. Krieger also testified that his Cobra never had an antenna, in
contrast with pictures of the Hrubys with their Cobra that featured one. He
said when he owned the car he had it stripped down to bare aluminum to
have it repainted and would have noticed a patch over an antenna hole, but
he did not see one.
      Krieger was one of the founders of the Shelby American Automobile
Club, which helped create the “Cobra World Registry” in 1976. Editions of
the registry dating from 1976 through 2008 all listed the VIN of the Cobra
the Hrubys reported missing in 1970.
      Respondent Podesta bought the Cobra from Krieger in 1977 and signed
the pink slip. The car was never registered to Podesta. Podesta’s son
believes this was because Podesta did not drive the Cobra and was usually in
the process of restoring it.
      None of the foregoing information was apparently known to Raymond
for decades. The defense theory at trial was that Raymond, an attorney and
CPA, would have been able to locate the Cobra with the VIN matching the
one taken from his garage. The parties dispute the significance of the actions
Raymond took (and did not take) to locate the vehicle. Karen testified that
she and Raymond waited for police to solve the case. And she said that over
the years, Raymond would clip newspaper ads for Cobras and other models of
sports cars. She offered at trial an assortment of clippings with handwritten



                                       3
dates between 1978 and 1983, including one dated December 21, 1980, for a
Cobra with the same VIN as the one reported stolen.
      Then in 2014, Raymond mentioned his Cobra to an automobile dealer,
who offered to search for the car. The auto dealer in 2015 found a car with a
VIN matching the one stolen from the Hrubys. It was in Podesta’s possession
and was currently being restored at a repair shop. A search of the Cobra’s
VIN in a state database did not indicate that it was currently reported stolen,
and it was not currently registered with the DMV. The license plate on the
car was not currently registered to the Cobra. An investigator searched
whether there was ever an insurance payout on the vehicle, but no records
could be located.
      Raymond initiated this lawsuit in October 2015 to recover the Cobra.
As amended, the complaint alleged causes of action for (1) claim and delivery,
(2) conversion, and (3) receipt of stolen goods (Pen. Code, § 496, subds. (a) &
(c)). He sought return of the vehicle or, if it could not be delivered, its value,
plus attorney fees and other costs. Podesta raised the defense of laches.
      By the time a court trial began in January 2020, Raymond had died,
and Karen had been substituted as a party. Podesta likewise was
unavailable because he was suffering encephalitis and dementia.
      The trial court sided with Podesta and concluded that he was the
correct owner of the Cobra, and thus each of Karen’s causes of action failed.
In its statement of decision filed in June 2020, the court concluded that
Karen had not met her burden of proving that she was the legal owner of the
Cobra and had not acted with necessary diligence in pursuing her claims.
The court declared Podesta the true and correct owner of the Cobra and ruled
that he was entitled to register the vehicle and obtain title and registration
from the DMV.



                                         4
                                       II.
                                   DISCUSSION
      A. Appellant Did Not Conclusively Establish that the Cobra in Podesta’s
         Possession Was the One that Was Stolen.

      Karen first argues that “[t]he trial court erred when it found [she] was
not the legal owner of the vehicle when it was originally stolen on June 16,
1970.” (Capitalization and bold omitted.) This is a narrow characterization
of the trial court’s findings. In reviewing a judgment based on a statement of
decision following a bench trial, we review the trial court’s findings of fact
under the deferential substantial-evidence standard of review. (Thompson v.
Asimos (2016) 6 Cal.App.5th 970, 981.) We presume the judgment is correct
(ibid.), and it is appellant’s burden to demonstrate error. (Jameson v. Desta
(2018) 5 Cal.5th 594, 609.) Karen has not met this burden.
      The court concluded that Karen “did not meet her burden of proof that
she was the legal owner of the Cobra at the time it was originally stolen,
providing no Certificate of Title.” The court went on to find that “[t]here is
even a question raised by the testimony of Royal Krieger [who the court
found to be a credible witness] and the photos taken in 1969 and 1971, as to
whether the Cobra claimed by plaintiff and the Cobra possessed by [Podesta]
are even the same vehicle. All of the photos submitted by [Karen] in support
of her claim show that the car had a radio antenna, while those submitted by
the defense, particularly those taken by Mr. Krieger on his return trip to
Northern California in 1971, indicate no antenna. Mr. Krieger also testified
that during the time he owned the Cobra, he had it repainted, after being
stripped down to bare metal, and did not notice a patch at the spot where the
antenna appeared in [Karen]’s photos.” The court asked, “Could it be, as the
defense suggested, that the Plaintiff, Mr. Hurby, and subsequent plaintiff
Mrs. Hruby, knew that they had no right to the car?”


                                        5
      Karen focuses almost exclusively on the trial court’s observation that
she could not provide a certificate of title for the Cobra. She insists that the
fact the Cobra was at one point registered to Raymond demonstrated that he
was the owner of the car notwithstanding that the registration showed a
lender as the legal owner. (E.g., Veh. Code, § 505 [“registered owner” is
person registered as vehicle owner by DMV]; Jolly v. Thornton (1940)
40 Cal.App.2d Supp. 819, 822 [plaintiff was owner of vehicle damaged in
accident notwithstanding loan on the car].) But it was not disputed that the
Hrubys had owned a car and that it was stolen in 1970. What was disputed
was whether the car in Podesta’s possession was the same car that was stolen
from the Hrubys.
      The record contains abundant evidence that casts doubt on whether the
Hrubys had a claim to the specific car found decades later in Podesta’s
possession. The retired Los Angeles police officer who led the investigation
into whether the Cobra was stolen testified that there are “secret numbers”
located on Shelby Cobras. He explained the phenomenon of “VIN switching,”
where a person physically removes a vehicle’s VIN plate and replaces it with
a different one. The investigator said that this is a “[v]ery common” practice
for thieves. As for whether this has happened with Cobras, the investigator
testified that he used a Shelby American registry book to investigate “clone
cases,” where VINs have been switched. He confirmed that “[c]ounterfeit
Cobras are a real thing” and that “[t]hey happen.” Although there was no
sign of “VIN switching” with the car found in Podesta’s possession, there was
no way to confirm whether this had happened with the car the Hrubys had in
1970. This testimony, along with discrepancies over whether the car had an
antenna, raised a doubt over whether the car the Hrubys had and the one
found in 2015 were the same Cobra. Even assuming that Podesta was in



                                        6
possession of the same Cobra that was taken from the Hrubys, the evidence
suggested that Raymond may have been reimbursed for the loss, thus
transferring ownership to an insurance company.
      Karen does not directly address the foregoing evidence. She
acknowledges that the trial court’s statement of decision questioned whether
the Cobra found with Podesta was the same one taken from the Hrubys, but
she claims the trial court did not “make a finding on this issue or base its
ruling . . . on this issue.” But it was Karen’s burden to show the two cars
were the same, not the trial court’s responsibility to conclude whether they
were or not. Stating that there was a question on the issue was a different
way of finding that Karen failed to meet her evidentiary burden. It is thus
irrelevant whether Podesta registered the Cobra with the DMV, as Karen
stresses on appeal, because it does not bear on whether she has a right to the
vehicle. It also is irrelevant that the 1997 Shelby American World Registry
listed Podesta’s Cobra as having a stereo, as this does not amount to
“undisputed” evidence that this car was the same as the one with an aerial
taken from the Hrubys.
      Liberally construing the trial court’s findings of fact to support the
judgment and considering the evidence in the light most favorable to Podesta
(Thompson v. Asimos, supra, 6 Cal.App.5th at p. 981), we must reject Karen’s
argument that she established she was the owner of the Cobra in Podesta’s
possession.

      B. Substantial Evidence Supports the Finding that Laches Barred
         Karen’s Claim to the Cobra.

      Karen also argues that the trial court misapplied the law regarding the
statute of limitations and laches. She again mischaracterizes the trial court’s
findings.



                                        7
      “Laches is an equitable defense available when a party unreasonably
delays enforcing a right, and when granting the relief sought would prejudice
the adverse party.” (Decea v. County of Ventura (2021) 59 Cal.App.5th 1097,
1104.) We review the trial court’s findings of delay and prejudice for
substantial evidence. (Ibid.)
      In its statement of decision, the trial court stated it “fe[lt] compelled” to
address laches and Karen’s lack of diligence in pursuing her claim even
though it was unnecessary to reach the issue. As for the Hrubys’ delay, the
court noted that Raymond “should have been familiar with research tools and
techniques,” yet chose only to clip ads. Because those clippings included
vehicles other than Cobras, the trial court concluded it appeared that
Raymond “was putting together a wish list as opposed to conducting a
reasonable search.” After Raymond told his friend about the Cobra, it was
that friend, not Raymond himself, who initiated a search and found the
Cobra relatively quickly.
      As for prejudice to Podesta, the trial court noted that the passage of
time meant that Raymond unfortunately died while litigation was pending.
This prevented the defense from asking him about, among other things, the
person from whom he purchased the Cobra, the amount of the loan from
United California Bank, his efforts to locate the vehicle, and why he did not
have the pink slip for the Cobra. And the defense also was deprived of
relevant documents from several entities that had purged their records from
the 1970s: the successor bank of United California Bank, the Los Angeles
Police Department, and the DMV. And because of his illnesses, Podesta
himself was unable to testify about work he had done on the Cobra, the
details surrounding his purchase of the vehicle, and his reasons for not




                                        8
registering it. The lack of all this relevant information meant that Podesta
was “[c]learly . . . prejudiced” by Karen’s lack of diligence.
      Instead of addressing the trial court’s conclusions regarding laches,
Karen focuses on the statute of limitations, a separate defense that the trial
court specifically found was irrelevant here. (Code Civ. Proc., § 338,
subd. (c)(1)–(2) [three-year statute of limitations for action to recover
personal property, which begins to run upon the discovery of the property’s
whereabouts].) True enough, the three-year limitations period for a cause of
action to recover stolen property accrues “when the owner discover[s] the
identity of the person in possession of the stolen property, and not when the
theft occurred.” (Naftzger v. American Numismatic Society (1996)
42 Cal.App.4th 421, 424 (Naftzger).) Karen relies heavily on Naftzger, which
was an appeal from the grant of summary judgment on a complaint and the
sustaining of a demurrer on a cross-complaint, and ruled only on the legal
question of when the limitations period began to run. (Id. at pp. 424–425,
435.) But the court specifically “express[ed] no opinion as to whether, in
actions brought under the common law or in equity, the plaintiff will be time
barred by laches or the lack of reasonable diligence in identifying the person
in possession of the property.” (Id. at p. 425, italics added.) The trial court
here noted that here, unlike in Naftzger, it was making specific findings on
the laches defense.
      Karen ignores all of the trial court’s findings about laches and instead
argues at length that the three-year statute of limitations period applies
under Naftzger. Even if it is true that her causes of action were not time-
barred as a legal matter, Podesta successfully established that they were
barred as an equitable matter by laches. As Karen offers no argument to the
contrary, we reject her contentions.



                                         9
                                   III.
                               DISPOSITION
     The judgment is affirmed. Respondent shall recover his costs on
appeal.




                                    10
                                 _________________________
                                 Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




Hruby v. Podesta A160504



                            11